Mr.. Associate Justice Figüeras,
after making the aboye statement of facts, delivered the following opinion of the Court:
The trial court considering together all of the evidence introduced, correctly concludes that the liquidation of the mercantile establishment left on his death by Don Fermin Pereda was made by Don Juan Rodriguez Diaz at the request and with the intervention of Pereda’s widow, Doña Blasina Alemar, and therefore no error has been committed in considering the evidence as is alleged in the first ground of the appeal; nor were the articles violated as alleged in the second ground of the appeal because the provisions cited refer to the management of the business of another undertaken voluntarily, and without the authority of the latter, none of which circumstances are present in this case. We adjudge that we should declare, and do declare, that the appeal in cassation for violation of law which was taken by the Succession of Don Fermin Pereda y Torres, does not lie, and tax the costs against appellant; a proper certificate will be issued to the District Court of Mayagüez, and the record sent to this tribunal, will be returned to' the said district court.
Mr. Chief Justice Quiñonez and Associate Justice Hernandez, Sulzbacher and MacLeary, concurred in the foregoing opinion and judgment.